DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claim(s) 1-9 in the reply filed on 03/14/2022 is acknowledged.
The traversal is on the ground that claims 10-12 have been amended and should be grouped with claims 1-9 and Ueda does not teach at least the claimed special technical feature of using the conveyed parameter data as a valve of an operating parameter (Remarks, pg 1).
This is not found persuasive because the restriction requirement is based upon the original presentation of claims. Further, Ueda teaches the claimed common technical feature of a reader device and a controller.
The restriction requirement mailed 01/14/2022 is still deemed proper and is therefore made FINAL. Claim(s) 10-15 are withdrawn from further consideration 

Claim Objections
Claim(s) 1 is objected to because of the following informalities:
In claim 1, lines 6-10, “at least one of: using at least a piece of said received parameter data as a value of an operating parameter of said stereolithography apparatus, interrupt an ongoing stereolithographic 3D printing process in response to finding that said at least one piece of said received parameter data triggers an alerting criterion” should read --at least one of: using at least a piece of said received parameter data as a value of an operating parameter of said stereolithography apparatus and interrupt an ongoing stereolithographic 3D printing process in response to finding that said at least one piece of said received parameter data triggers an alerting criterion--.
In claim 1, lines 9-10, “in response to finding that at least one piece of said received parameter data triggers an alerting criterion” should read -- in response to finding that said at least one piece of said received parameter data triggers an alerting criterion--.
Appropriate correction is required.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda (JP2017013467A - translation provided).
Regarding claims 1-3 and 8, Ueda teaches that three-dimensional modeling apparatus 10 comprises an IC tag reader/writer 16 (reader device; wirelessly reading reader device; optical imaging detector) and microcomputer 26 (controller) coupled to the IC tag reader/writer 16 (Figs. 1A-B; see translation pg. 3, para. 7 and pg. 4, para. 5). The IC tag reader / writer 16 is composed of a reader/writer device that can read and write information held in the IC tag 12b provided in a non-contact manner, acquire the upper limit light irradiation time from the IC tag 12b, and acquire the acquired upper limit light (Figs. 1A-B; see translation, pg. 4, para. 5). The microcomputer 26 is notified of the irradiation time (to receive parameter data read in by said reader device; to perform at least one of: using at least a piece of said received parameter data as a value of an operating parameter of said stereolithography apparatus and interrupt an ongoing stereolithographic 3D printing process in response to finding that said at least one piece of said received parameter data triggers an alerting criterion; to use said piece of said received parameter data as …a layer exposure time) (Figs. 1A-B; see translation, pg. 4, para. 5).
The limitation “to read in parameter data from a machine-readable identifier of a resin tank” and “to perform said reading of parameter data without direct physical contact between said reader device and said resin tank” is a recitation of intended use of the claimed reader device and wirelessly reading reader device. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Ueda teaches an apparatus which includes all the structural limitations of the claim, specifically the IC tag reader/writer.
Regarding claim 4, as applied to claim 3, Ueda teaches that resin tank 12 is detachably disposed along the portion 14a of rail 14 (holder) (Figs. 1A-B; see translation, pg. 4, para. 5).
The limitation “for removably receiving said resin tank to an operating position in said stereolithography apparatus” and “to perform said reading in of parameter data when said resin tank is in said operating position” is a recitation of intended use of the claimed holder and reader device. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Ueda teaches an apparatus which includes all the structural limitations of the claim, specifically the IC tag reader/writer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (JP2017013467A).
Regarding claims 5-6, as applied to claim 4, although Ueda does not specify wherein the optical imaging detector is directed so that a resin tank removably received to said holder is within a field of view of said optical imaging detector nor wherein said field of view of said optical imaging detector encompasses also at least one of: a portion of a vat of said stereolithography apparatus, a vat holder for receiving a vat, a build surface of a build platform of said stereolithography apparatus in at least one position along a working movement range of said build platform, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to direct the IC tag reader/writer taught by Ueda towards the resin tank in the holder by placing the resin tank in the view of view of the reader/writer, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (JP2017013467A - translation provided), as applied to claims 4 and 1, respectively, and in further view of Reynolds (US 2007/0075459).
Regarding claims 7 and 9, as applied to claims 4 and 1, respectively, Ueda does not specify a mechanical key nor wherein said controller is configured to use at least a piece of said received parameter data as at least one of the following: an identifier of resin contained in the resin tank, an indicator of amount of resin contained in the resin tank, a manufacturing date of resin contained in the resin tank, a best before date of resin contained in the resin tank, unique identifier of the resin tank, a digital signature of a provider of resin contained in the resin tank.
However, in the same field of endeavor, stereolithography, Reynolds teaches an apparatus wherein each vat 21 also has an RFID tag 19 (unique identifier) on the outside wall on which the elevator attachment hooks 86 (mechanical key) of FIG. 11 and 12 are supported which is read by a reader 81, and passes the data about vat identify, initial resin quantity, and data of installation on to the stereolithography system's control computer ([0073]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the apparatus taught by Ueda to include the hooks and RFID tag taught by Reynolds or raising and lowering the attachment bracket and associated frame and forks within and out of a vat of resin and to pass the data about vat identify and initial resin quantity to the stereolithography system's control computer (see Reynolds, [0057] and [0073]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M. Nelson whose telephone number is (571) 272-8174.  The examiner can normally be reached on Monday thru Friday from 9:00 a.m. to 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743